Citation Nr: 0836379	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  02-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted for the claimed disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973 and from July 1981 to February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in June 1994 denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

2.  Evidence associated with the claims file since the June 
1994 rating decision was not of record at the time of the 
June 1994 decision; however, it is not so significant that it 
must be considered in order to decide fairly the merits of 
the claim of entitlement to service connection for bilateral 
hearing loss.




CONCLUSIONS OF LAW

1.  The June 1994 rating decision, which denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1003 (2001).
  
2.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

With respect to VCAA notice requirements for new and material 
evidence claims, the Court has held that the appellant must 
be informed of what type of evidence would be considered 
"new" and "material," as well as be provided with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App 1 (2006).  
But see Wilson v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 
2007) ( "§ 5103(a) requires only that the VA give a claimant 
notice at the outset of the claims process of the information 
and evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim.) It need not describe the VA's evaluation of 
the veteran's particular claim.").

A May 2001 VCAA letter provided to the veteran included the 
criteria for reopening the previously denied claim of 
entitlement to service connection for hearing loss and the 
criteria for establishing service connection.  This letter 
also informed the veteran of his and VA's respective duties 
for obtaining evidence.  

The veteran was not notified of the information concerning 
why the claim was previously denied in a notice letter.  The 
Board finds that this notice error did not affect the 
essential fairness of the adjudication because the veteran 
demonstrated that he had actual knowledge of the information 
that was not provided in the May 2001 VCAA notice.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  The veteran submitted a reserve audiometric 
examination report dated in March 1998, which showed that the 
veteran had a hearing impairment at that time.  Accordingly, 
the Court concludes that the record on appeal shows that the 
appellant had actual knowledge of the information that was 
not provided, that he actually submitted such evidence and 
therefore, the above VCAA notice error did not affect the 
essential fairness of the Board's decision.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007), Newhouse v. 
Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004), and Vazquez-
Flores, supra.  

A March 2006 letter informed the veteran of the disability 
rating and the effective date.  However, this portion of the 
duty to notify was satisfied subsequent to the initial AOJ 
decision.  The Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in March 2008 
after the notice was provided.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or an SSOC, is sufficient to cure a timing 
defect).  For the reasons stated above, it is not prejudicial 
to the veteran for the Board to proceed to decide this appeal 
as the timing error did not affect the essential fairness of 
the adjudication.  

With regard to the duty to assist, the claims file contains 
service medical records, reports of VA treatment records, and 
a VA examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim. The Board has 
reviewed such statements and it concludes that he has not 
identified further relevant available evidence not already of 
record. The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claim. 

The veteran's representative has argued that the veteran 
should be provided a new examination because his hearing loss 
has become worse since the April 2002 VA examination and the 
evidence is too old to evaluate adequately the state of the 
veteran's current condition.  The Board recognizes that in 
cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the board has a duty to provide a contemporaneous 
examination if the record does not adequately reveal the 
veteran's current state of his condition. See Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  However, in this 
case, the veteran has not established service connection and 
therefore, the Board is not required to provide the veteran 
with a new examination.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
application to reopen the claim for service connection for 
bilateral hearing loss. All relevant evidence has been 
obtained.  There is no indication in the file that there are 
additional available relevant records that have not yet been 
obtained.

II.  New and Material Evidence 

An unappealed rating decision in June 1994 denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss on the basis that the veteran's 
impaired hearing was not shown by the evidence of record.  
The relevant evidence of record at the time of the June 1994 
rating decision consisted of service treatment records.  The 
veteran did not file a notice of disagreement for that claim 
within the one-year time limit after the June 1994 rating 
decision.  Therefore, the June 1994 rating decision is final 
based on the evidence of record at that time.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement found at 38 
C.F.R. § 3.156(a) in the VA regulations apply only to a claim 
to reopen a finally decided claim on or after August 29, 
2001.  38 C.F.R. §3.159(c).  The veteran in this case filed 
his claim to reopen the issue of bilateral hearing loss in 
May 2001, before the effective date of the regulatory change 
of the new and material evidence requirement.  Accordingly, 
the definition of new and material evidence in effect prior 
to August 29, 2001 will be applied. 

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In May 2001, the veteran filed another claim for bilateral 
hearing loss.  Evidence received since the June 1994 rating 
decision includes VA treatment records, a reserve hearing 
examination, a VA examination, statements by the veteran, and 
an August 2008 travel Board hearing transcript.  All of the 
evidence received since the June 1994 rating decision is new 
in that it was not of record at the time of the June 1994 
decision.  

In reference to whether the new evidence is material, the 
Board notes that the March 1998 reserve examination showed 
that the veteran met the threshold requirement for hearing 
loss under VA regulations.  See 38 C.F.R. § 3.385.  Even 
though the March 1998 audiological examination met the 
threshold requirement of a disability under VA laws and 
regulations, it is not evidence of a current disability.  The 
Court in Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) held 
that the grant of service connection requires that there be a 
showing of disability at the time of the claim, as opposed to 
some time in the distant past.  The March 1998 audiological 
examination was conducted approximately three years prior to 
him filing the claim in May 2001.  Therefore, the evidence 
provided by the veteran does not adequately reveal the 
current state of the veteran's hearing impairment.  
Furthermore, the most recent audiological examination dated 
in April 2002 reveals that the veteran's hearing loss does 
not meet the definition of a current hearing loss disability 
under VA law.  See 38 C.F.R. § 3.385.  Because the veteran's 
bilateral hearing loss does not meet the definition of a 
current hearing loss disability under VA law, the Board finds 
that the new evidence by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to decide fairly the merits of 
the claim. 

Accordingly, having determined that material evidence has not 
been submitted, the veteran's request to reopen the claim for 
service connection for bilateral hearing loss is not 
warranted.


ORDER

New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss is denied.


REMAND

After careful review of the record, the Board finds that the 
issue of entitlement to service connection for PTSD must be 
remanded for additional development.  

The Board notes that the veteran has reported stressors based 
on personal assault.  Specifically, he has asserted a company 
commander physically assaulted him in 1971.  There are 
special development procedures that pertain to the processing 
of claims of entitlement to service connection for PTSD based 
on personal assault. VA has special evidentiary development 
procedures, including the interpretation of behavioral 
changes by a clinician and interpretation in relation to a 
medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudication Procedural Manual M21-1, Part III, 
paragraph 5.14(c)).  

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources. Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.  VA will 
not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavioral changes may constitute credible 
supporting evidence of the stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.

In this case, the veteran has not received the required 
notice.  On remand, the RO should issue notice to the veteran 
explaining the evidence necessary to corroborate a stressor 
during service to support his claim for PTSD due to personal 
assault, pursuant to 38 C.F.R. § 3.304(f).  

Accordingly, the case is REMANDED for the following action:

1.	The Ro should send the veteran an 
appropriate stressor development 
letter. The veteran should be notified 
that in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  
All specific examples of alternative 
sources of evidence listed in 38 C.F.R. 
§ 3.304(f)(3) must be included in the 
notification to the veteran.  The 
veteran should be requested to provide 
further detail concerning the claimed 
incident to allow corroboration of the 
claimed incident(s).  The RO should 
then review the record and determine 
whether there is sufficient information 
to attempt verification of any claimed 
stressor.  If so, the appropriate steps 
should be taken to attempt verification 
of the veteran's stressors.

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for PTSD, based on a review 
of the entire evidentiary record.  If 
the benefit sought on appeal remains 
denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


